Wardlaw, J.
In this case I concur with the Chancellor throughout, and of course do not assent to the modification of the decree.
The Act of 1830, 6 Stat., 409, repeals so much of the Act of 1777, 4 Stat., 363, as renders the security taken upon a usurious contract absolutely null and void, and consequently a usurious bond now represents prima facie the true sum actually lent, and stands as fairly before the Court as a new bond would if taken on a fresh forbearance or loan. The general presumption as to the amount originally lent arising from the face of the bond, is fortified in this case by the fact, concluded by the Chancellor, who is mainly responsible for the determination of disputed facts, that the obligor actually represented to the plaintiff, in the course of dealing for the bond, that the bond spoke the truth as to the sum of the obligation. The plaintiff actually lent and advanced the sum of $4,650, when she acquired the security, and forbore the payment of it; and for that sum, deducting subsequent payments, she is entitled to a decree without interest and without costs.

Decree modified.